t c memo united_states tax_court william m leggett petitioner v commissioner of internal revenue respondent docket no filed date p failed to file a federal_income_tax return for r determined a deficiency and additions to tax pursuant to sec_6651 and sec_6654 i r c held p is liable for the deficiency determined by r and additions to tax pursuant to sec_6651 and sec_6654 i r c held further a penalty pursuant to sec_6673 i r c is due from p and awarded to the united_states in the amount of dollar_figure william m leggett pro_se monica j miller for respondent memorandum findings_of_fact and opinion wherry judge respondent determined a federal_income_tax deficiency for petitioner’ sec_2002 taxable_year in the amount of dollar_figure and additions to tax pursuant to sec_6651 and sec_6654 of dollar_figure and dollar_figure respectively the issues for decision are whether petitioner is liable for a deficiency and additions to tax on unreported income for the taxable_year and whether the court should impose a penalty under sec_6673 findings_of_fact some of the facts have been deemed stipulated pursuant to rule f and additional facts have been stipulated by the parties the stipulations with accompanying exhibits are 1unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure 2the court found petitioner’s objection to the proposed stipulation of facts based primarily on fifth_amendment assertions to be meritless respondent assured petitioner and the court that to the best of respondent’s knowledge petitioner has not currently nor has he ever been the subject of any criminal tax or other criminal investigation by respondent that no criminal tax or other criminal investigation of petitioner is contemplated or anticipated by respondent and that there are no indications that respondent ever even considered the imposition of civil_fraud penalties in petitioner’s several cases the fifth_amendment protects against real dangers not remote and speculative possibilities 406_us_472 furthermore in a civil tax case the taxpayer must accept the consequences of continued incorporated herein by this reference at the time the petition was filed petitioner resided in sorrento florida petitioner failed to file a federal_income_tax return for hi sec_2002 taxable_year during petitioner was self-employed and installed residential and commercial heating and air- conditioning units petitioner received compensation from maronda homes inc and victoria investment properties inc in the amounts of dollar_figure and dollar_figure respectively petitioner also received dollar_figure in social_security_benefits during petitioner was married to martha leggett respondent issued to petitioner a notice_of_deficiency on date for the above-mentioned deficiency and additions to tax petitioner filed a timely petition disputing the deficiency and additions to tax petitioner argued at trial and in documents submitted to the court that he does not and has not engaged in an activity that produces ‘taxable income’ but only continued asserting the fifth_amendment and cannot avoid the burden_of_proof by claiming the privilege and attempting to convert ‘the shield which it was intended to be into a sword’ lee v commissioner tcmemo_2002_95 citing 460_us_752 affd 61_fedappx_471 9th cir see also stang v commissioner tcmemo_2005_154 affd fed appx 9th cir date 3the parties filed posttrial a supplemental stipulation of facts which stipulated that petitioner had additional income of dollar_figure and was entitled to deduct expenses of dollar_figure respondent conceded that the deficiency and additions to tax determined in the notice_of_deficiency would remain unaffected an exchange of intellectual and physical property for an agreed upon perceived value in the only medium of exchange of the day ie frn’s federal reserve notes petitioner also contended that he is a ‘native born american national’ not to be mistaken as a ‘u s citizen’ or taxpayer petitioner is no stranger to the court petitioner has litigated two cases very similar to this instant case in which petitioner did not file federal_income_tax returns respondent determined deficiencies and additions to tax and petitioner presented arguments similar to those asserted here in a trial trial that resulted in a bench opinion the court explained to petitioner that taxable_income includes money and other goods received in exchange for services and urged petitioner to file returns in a trial trial the court again rejected petitioner’s arguments and awarded the united_states a penalty pursuant to sec_6673 in the amount of dollar_figure leggett v commissioner tcmemo_2005_185 i deficiency opinion in general respondent’s determination_of_a_deficiency in the notice_of_deficiency is presumed correct and petitioner bears the burden of showing that such determination was in error see rule a 290_us_111 pursuant to sec_7491 the burden_of_proof on factual issues that affect the taxpayer’s tax_liability may be shifted to the commissioner where the taxpayer introduces credible_evidence with respect to any factual issue the burden will shift only if the taxpayer has inter alia complied with substantiation requirements pursuant to the internal_revenue_code and cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews sec_7491 sec_7491 does not apply in this case because petitioner did not produce any credible_evidence in unreported income cases the commissioner must come forward with evidence establishing a minimal foundation which may consist of evidence linking the taxpayer to an income- producing activity 596_f2d_358 9th cir revg 67_tc_672 92_tc_661 if the commissioner introduces some evidence that the taxpayer received unreported income then the burden shifts to the taxpayer to show by a preponderance_of_the_evidence that the deficiency was arbitrary or erroneous 181_f3d_1002 9th cir affg tcmemo_1997_97 the court concludes based on the stipulated facts that respondent has established a minimal foundation accordingly the burden shifts to petitioner in petitioner’s previous cases the court specifically rejected as meritless petitioner’s argument that taxable_income does not include an exchange of personal services for property the court shall not further address petitioner’s repeated argument with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir therefore the court sustains respondent’s determination of petitioner’ sec_2002 tax_deficiency ii additions to tax the commissioner bears the burden of production in any court_proceeding with respect to an individual’s liability for penalties or additions to tax sec_7491 to meet this burden the commissioner must present sufficient evidence indicating that it is appropriate to impose the relevant penalty or addition_to_tax 116_tc_438 in instances where an exception to the penalty or addition_to_tax is afforded upon a showing of substantial_authority reasonable_cause or similar provisions the taxpayer bears the burden of raising and prevailing on these issues id pincite sec_6651 imposes a 5-percent addition_to_tax for each month or portion thereof a required return is filed after the prescribed due_date not to exceed percent in the aggregate unless such failure_to_file timely is due to reasonable_cause and not due to willful neglect although not defined in the code reasonable_cause is described by the applicable regulations as the exercise of ordinary business care and prudence sec_301_6651-1 proced admin regs see also 469_us_241 w illful neglect is interpreted as a conscious intentional failure or reckless indifference united_states v boyle supra pincite respondent has met the burden of production as petitioner admitted he never filed a federal_income_tax return for petitioner did not present any evidence to suggest that his failure_to_file was due to reasonable_cause therefore the court sustains respondent’s determination of the addition_to_tax pursuant to sec_6651 sec_6654 imposes an addition_to_tax for failure to pay estimated income_tax where there has been underpayment of estimated_tax by the taxpayer petitioner did not remit any payment as he did not file a federal_income_tax return the record reflects that no taxes were withheld as petitioner was self-employed and that no payments of estimated_tax were made any burden of production on the part of respondent is satisfied 4the court takes judicial_notice of leggett v commissioner tcmemo_2005_185 which together with the holding in this case establishes that estimated_tax was due see sec_6654 and the flush language where as here no return was filed for the previous tax_year the court also concludes that petitioner does not fit within any of the exceptions enumerated in sec_6654 therefore the court sustains respondent’s determination of the addition_to_tax pursuant to sec_6654 iii sec_6673 penalty sec_6673 authorizes the tax_court to impose a penalty not in excess of dollar_figure on a taxpayer for proceedings instituted primarily for delay or in which the taxpayer’s position is frivolous or groundless a petition to the tax_court or a tax_return is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir respondent on brief has asked the court to impose a penalty under sec_6673 in petitioner’s trial petitioner was ordered to pay dollar_figure to respondent for asserting meritless and frivolous arguments leggett v commissioner sec_6654 provides two mechanical exceptions to the addition_to_tax first the addition is not applicable if the tax shown on the taxpayer’s return for the year in question or if no return is filed the taxpayer’s tax for that year reduced for these purposes by any allowable credit for wage withholding is less than dollar_figure sec_6654 second the addition is not applicable if the taxpayer’s tax for the full 12-month preceding_taxable_year was zero and the taxpayer was a citizen or resident_of_the_united_states sec_6654 the court has concluded that petitioner is liable for a deficiency for that net of withholding exceeds dollar_figure petitioner’s tax_liability for was greater than zero see leggett v commissioner supra supra petitioner asserted similar arguments in the instant case despite repeated warnings by the court that his arguments were meritless and frivolous therefore the court concludes that a penalty of dollar_figure should be imposed on petitioner the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing an appropriate decision will be entered
